Spence J.,
delivered the opinion of this court.
The bill in this case charges, that judgments amounting to1 more than one hundred thousand dollars, had been rendered in Washington county court, against Abraham Barnes, as principal and M. B. Mason and J. T. Mason as his sureties; that the said A. Barnes and wife, and the said M. B. Mason and John T. Mason, by their deed, dated the 11th of October 1839, conveyed to David G. Yost and Wm. Price, certain lands belonging to the said A. Barnes, and other parcels of land, belonging to the said M. B. Mason and J. T. Mason, in trust to sell the same, and the proceeds to apply to the creditors of the grantors — judgment creditors — and others, according to their just priorities. The bill further charges, that said trustees, Yost and Price, did sell to various persons, at different times, all the land conveyed to them by said deed, except about 250 acres, which remained unsold; and among others they sold to the complainant, on the 26th of May 1840, and the 16th of September 1841, 619 acres of land, which had belonged to Abraham Barnes, and which was conveyed to said trustees for the sum of $37,885.93, and this sum is charged in the bill to have been “the full utmost value of the said land.”
. The bill further charges, that the whole of the purchase money was applied, by the complainant, to the payment of the oldest judgments against said A. Barnes, and which were binding on said land, according to their legal priorities, and according to the provisions of said deed of trust.
*115The bill sets forth the particular judgments to which the complainant’s purchase money was applied, and alleges, that said judgments were, at the period they were paid by him, assigned to him. The complainant charges, that he paid the whole amount of the purchase money in the discharge of the oldest judgments against A. Barnes, and that having so discharged his obligation, for the purchase money, the trustees, Yost and Price, did on the 11th of December 1844, execute a deed to the complainant for said land.
The bill also charges, that the judgment of Lynch and Craft was obtained on the 5th of April 1838, and that the aggregate amount of all the judgments obtained in said court, against said Barnes and others, binding on said lands, and prior in date to said judgment of Lynch and Craft, was the sum of ninety-two thousand, eight hundred and ninety-two dollars and thirty-three cents.
The bill avers, that the complainant resides in the District of Columbia, and that since his purchase, and since his application of the purchase money, as above charged, the said Lynch and Craft have revived their said judgments against the complainant and others, as terre-tenants of A. Barnes, without knowledge, consent, or authority of the complainant, and have caused a fieri facias to be issued on said judgment, and levied on the lands which had been purchased and paid for by him, as aforesaid. The bill avers, that the said Lynch and Craft absolved the complainant from the obligation of seeing that his purchase money was duly and properly applied; for it charges that Lynch and Craft had notice of the deed of trust after the same had been executed, and acquiesced therein.
The bill also charges, that a portion of the land conveyed by said deed, was sold by the trustees to one John II. Thomas, who has not paid the purchase money, but claims to apply the same to the payment of a judgment against the grantors, Barnes and M. B. Mason and I T. Mason, held by said John H. Thomas, subsequent in date to the judgment of Lynch and Craft.
The bill prays for an injunction against Lynch and Craft, and subpoenas against them and the other defendants.
*116The defendants, Lynch and Craft, filed their answer to the bill, and made a motion for the dissolution of the injunction, pending this motion, and before hearing, Price, another of the defendants, filed his answer.
The answer submits, that if all the allegations of the complainant’s bill were true, that he had no redress in equity but that his remedy was at law; against his attorneys, if they had neglected their duty, or exceeded their authority.
The only allegation in the bill which the answer denies, is, that they ever assented to, acquiesced in, or recognised said deed of trust, never having known or seen the same, or been informed of its contents, nor ever acquiesced in the said trustees assumption of the contract over said property. This denial of all participation in the transactions between Barnes and the Masons, with Yost and Price, in relation to the trust, and the proceedings under the same, does, in the absence of proof to contradict this averment of the answer, discharge the defendants from all the legal effect of that proceeding upon their legal rights, as judgment creditors.
The answer insists, that the defendant had adequate and complete defence at law; this defence we have endeavored to discover. What defence could. Dodge have made at law? What plea could he have successfully pleaded to the sci.fa.9 He could not have maintained, either the plea of payment and satisfaction of the judgment, or release; or that the said Abraham Barnes, or any other person or persons, to the use of the said A. Barnes and his heirs, at the time of the rendition of the judgment in the writ of scire facias mentioned, were not seized of the lands and tenements, or any parcel thereof, in their demesne as of fee; and unless he could have proved, that the judgment of Lynch and Craft was obtained subsequent to the date of the deed of trust to Yost and Price, or that it had been paid and satisfied, or that the judgment had been released or surrendered, he could not, at law, successfully have resisted the fiat on the scire facias.
The answer alleges no charge of combination, fraud, or unfairness, in the purchase of the land by Dodge from Yost and Price. It does not deny that Dodge purchased the land *117at its “full utmost value;” that he had applied the purchase money to the payment aud satisfaction of the judgments, which were prior in date and preferred liens on the land; that he had thus paid anil applied the whole amount of the purchase money, which he contracted to give for the land; and that there then remained due on judgments a large amount against Barnes and the Masons, prior, in point of date, to the judgment of Lynch and Graft. These allegations in the bill, not denied by the answer, clearly entitle the complainant to the interposition of a court of equity. The judgments paid by Dodge being prior in date, and so large in amount, placed the satisfaction of the judgment of Lynch and Craft, from this land, beyond the reach of hope.
If we are to take the allegation of the bill as true, (and the answer does not deny it,) that the aggregate amount of alFthe judgments obtained in said court against said Barnes, and binding said lands, and prior in date to the judgment of Lynch and Craft, was the sum of ninety-two thousand, eight hundred and ninety-two dollars, and thirty-three cents, there then still remain — after the payments made by Dodge, of $37,885.39, on the oldest judgments against this land, and which the answer does not deny to be the full value of the land — judgments, which are a lien on the land, greater in amount than Dodge has paid, and prior, in date, to the judgment of Lynch and Craft.
If, therefore, Dodge be coerced by force of the fierifacias of Lynch and Craft, to protect himself, and to secure the money which he has thus paid, he will be obliged to have writs of fieri facias issued on all tbe judgments which he has paid and satisfied, as aforesaid, and the land sold, at his own cost; for it is not denied by the answer, that he has paid the full value for it. This would be against equity and conscience.
Judge Story, in his work on equity, states it as a general principle in regard to injunctions after a judgment at law, that any facts which prove it to be against conscience to execute such judgment, and of which the injured party could not have availed himself in a court of law, or of which he might have availed *118himself at law, but was prevented by fraud or accident, unmixed with any fault or negligence in himself or his agents, will authorise a court of equity to interfere, by injunction, to restrain the adverse party from availing himself of such judgment. Story’s Equity, sec. 887. And again, in sec. 894, he says: “ Relief will be granted, where the defence could not at the time, or under the circumstances, be made available at law, without any laches of the party.”
Chief Justice Marshall, in the case of the Marine Insurance Company vs. Hodgson, reported in 7 Cranch, 332, recognises the same principle, when he says: “ It may safely be said, that any fact which clearly proves it to be against conscience to execute a judgment, and of which the injured party could not have availed himself in a court of law; or, of which he might have availed himself at law, but was prevented by fraud or accident, unmixed with any fault or negligence in himself or his agents, will justify an application to a court of chancery.”
Our conclusion, therefore, from the record in this case, is, that Dodge purchased the land, bona fide; that he paid full value for it; that he applied the purchase money to the payment of the judgments which were prior in date, and preferred liens; that these judgments have precedence of the judgment of Lynch and Craft; that he had no defence, at law, to the scire facias on Lynch and Craft’s judgment; but that, in equity and conscience, he, under the circumstances of this case, ought to be reimbursed or satisfied the amount of money which he had paid and advanced on judgment, which, in law, took precedence to the judgment of Lynch and Craft, before they are allowed to sell said land under the fieri facias on their judgment.
The injunction should, therefore, be continued until final hearing; unless Lynch and Graft bring into court, or pay to Dodge, the amount of money, so as aforesaid paid by Dodge on said judgments.
The 3rd section of the act of 1835, ch. 380, is a conclusive answer to the objection, that the appellants have no right of appeal before all the defendants had answered.
*119Tile order of court is affirmed with costs, and the case remanded, that such further proceedings may be had therein as the nature of the case may require.
ORDER AFFIRMED, AND CAUSE REMANDED.